NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 EITAN OVADIA ELIAHU,                             No.   15-15487

                  Plaintiff-Appellant,            D.C. No. 5:14-cv-01636-BLF

   v.
                                                  MEMORANDUM*
 STATE OF ISRAEL,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Northern District of California
                   Beth Labson Freeman, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Eitan Ovadia Eliahu appeals pro se from the district court’s judgment

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Gupta v. Thai Airways Int’l, Ltd.,

487 F.3d 759, 765 (9th Cir. 2007), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Eliahu’s action for lack of subject

matter jurisdiction because Eliahu failed to establish an exception to Israel’s

immunity under the Foreign Sovereign Immunities Act (“FSIA”). See Argentine

Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 443 (1989) (statutory

exceptions to FSIA provide sole basis for jurisdiction over a foreign state).

      The district court did not abuse its discretion in denying Eliahu’s request for

jurisdictional discovery because Eliahu did not identify any discovery supporting

his claim that a FSIA exception applied. See Boschetto v. Hansing, 539 F.3d 1011,

1020 (9th Cir. 2008) (setting forth standard of review and affirming denial of a

request that “was based on little more than a hunch that it might yield

jurisdictionally relevant facts”).

      Eliahu’s request for oral argument, filed on September 12, 2016, is denied.

       AFFIRMED.




                                          2                                       15-15487